Citation Nr: 0800871	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-39 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the veteran's former spouse)



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from May 1969 to May 1971.  
The appellant is the veteran's former spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the appellant's claim for an apportionment of the 
veteran's VA compensation benefits.  

The veteran's claim for service connection for PTSD is 
addressed in a separate Board decision.


FINDINGS OF FACT

1.  The appellant and veteran were married in January 1994 
and divorced on May [redacted], 2005.

2.  Effective from February 2003, the veteran received VA 
disability compensation benefits that did not include 
additional compensation for the appellant.

3.  The appellant's claim for apportionment of the veteran's 
benefits was received by VA on January 28, 2005.

4.  It appears from the addresses provided by the veteran and 
the appellant on correspondence submitted to VA that they did 
not reside together from at least the time that the appellant 
filed the claim for apportionment in January 2005.

5.  As part of the divorce settlement, in June 2005, the 
veteran paid to the appellant a lump sum alimony payment of 
$40,000.


CONCLUSION OF LAW

Criteria for an apportionment of the veteran's disability 
compensation benefits on behalf of his former spouse for the 
period from January 28, 2005 (date of receipt of 
apportionment claim) to May [redacted], 2005 (the date of their 
divorce), have not been met.  38 U.S.C.A. §§ 101(31), 5307 
(West 2002); 38 C.F.R. §§ 3.205, 3.206, 3.450, 3.451, 3.458 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
The VCAA, however, does not apply to decisions regarding how 
benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  An apportionment decision involves deciding how 
existing benefits are to be paid; thus, under Sims, the VCAA 
is not applicable to this claim and will not be further 
discussed.

The appellant asserts that she is entitled to a portion of 
the veteran's VA compensation for a period of time prior to 
her divorce from the veteran.  A copy of a marriage license 
shows that the veteran and the appellant, S.R.A., (a/k/a 
S.RM.), were married on January [redacted], 1994.

Compensation benefits payable to a veteran may be apportioned 
if the veteran is not residing with his or her spouse or if 
his or her children are not residing with the veteran and the 
veteran is not reasonably discharging his or her 
responsibility for the spouse's or the children's support.  
No apportionment is made where the veteran is providing for 
dependents.  38 C.F.R. § 3.450.

Where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is given to such factors as the 
amount of VA benefits payable, other income and resources of 
the veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  38 U.S.C.A. § 101(31).  The term "wife" 
means a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).  
Under 38 C.F.R. § 3.1(j), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued.  See 
also 38 C.F.R. § 3.205.

By April 2003 rating decision, the RO granted service 
connection for prostate cancer with radical prostatectomy and 
assigned a 100 percent disability rating, effective from 
February 28, 2003; special monthly compensation based on the 
loss of use of a creative organ was also granted, effective 
from February 28, 2003.  In a letter dated in April 2003, the 
RO advised the veteran of the grant of service connection and 
special monthly compensation, and also advised the veteran 
that he was being paid as a single veteran with no 
dependents, and that if he wanted to be paid additional 
benefits for his dependent(s), he would need to send back the 
VA Form 21-686c (Declaration of Status of Dependents).  He 
was advised that if the RO did not receive the VA Form 21-
686c within one year of the date of the letter, he could only 
be paid from the date that the RO received the VA Form 21-
686c.  

Received in March 2004 from the veteran was a VA Form 21-527 
(Income-Net Worth and Employment Statement), in which he 
reported he was married to the appellant, but that he was 
getting divorced.  

By May 2004 rating decision, the RO decreased the disability 
rating assigned for prostate cancer with radical 
prostatectomy from 100 percent to 40 percent, effective from 
August 1, 2004.

Received in January 2005, from the appellant, was a claim for 
an apportionment of the veteran's VA compensation benefits.  
Attached to her claim was a copy of their marriage license as 
well as a copy of her son's birth certificate.  Received from 
the appellant in March 2005 was a statement in which she 
reiterated her claim for an apportionment of the veteran's 
benefits.  She described the veteran's problems with prostate 
cancer and PTSD and claimed that she had been traumatized 
trying to cope with this situation.  She also submitted an 
income/expense worksheet in which she claimed that neither 
she nor her son had any income.  She listed several monthly 
expenses and provided copies of her bills; she also listed 
her assets and claimed that the veteran never sent her any 
money.  

Received from the veteran in March 2005 was a statement in 
which he reported that he had already filed for divorce, 
which was to be final on May [redacted], 2005.  He reported that he 
had no children with the appellant and that the child living 
with the appellant was her own child from a previous 
marriage.  

In a May 2005 letter, the RO denied the appellant's claim for 
an apportionment of the veteran's VA benefits.  The RO noted 
that the income and expense information submitted by the 
veteran shows that his only income was from VA and that his 
expenses exceeded his income by $200 per month.  The RO noted 
that the appellant showed no income, but did show expenses of 
$1,718.83 per month and assets totaling $854.70 as well as a 
trailer valued at $1,500.  The RO concluded that based on the 
information of record, an apportionment of the veteran's VA 
benefits would create a hardship on him.

Received in June 2005 from the appellant was a statement in 
which she claimed that an apportionment of the veteran's VA 
compensation benefits would not cause him undue hardship.  
She also submitted copies of documents showing the veteran's 
various assets, dated from 1999 through 2002.   

Received from the veteran in June 2005 was a statement in 
which he reported he had divorced the appellant and that the 
divorce was final as of May [redacted], 2005.  

In a July 2005 statement, the appellant reiterated her 
contention that an apportionment would not have an undue 
hardship on the veteran.  She claimed that the veteran had 
total assets of approximately $200,000 in stocks, bonds, and 
bank accounts.  In October 2005, the appellant faxed several 
documents to the RO including a copy of a cashier's check in 
the amount of $40,000 from the veteran to the appellant and 
R.P., dated June 15, 2005; a document titled "Agreed Judgment 
of Divorce", in which it was noted that the veteran was 
awarded a divorce absolute from the appellant, effective May 
[redacted], 2005, and that as part of the settlement, he paid her a 
lump sum alimony payment of $40,000.  

Received in November 2005 was a statement in which the 
appellant reiterated that an apportionment would not cause 
undue hardship on the veteran.  Also submitted was a document 
and photograph showing that the veteran was the host pastor 
in November 2004 at Martin's Temple.

In March 2006, the appellant testified before an RO hearing 
officer regarding her claim for apportionment of the 
veteran's VA compensation benefits.  She described the 
veteran's assets and income, claiming that an apportionment 
of his VA benefits would not cause undue hardship on him.  
She requested retroactive apportionment of the veteran's 
benefits.  She claimed that she only received $450 per month 
of income from a rental property.  At the hearing, the 
appellant submitted several documents including court 
documents indicating that the veteran was a member of a class 
action suit filed against a railroad company; a church flyer 
showing the veteran is the host pastor; photographs of the 
veteran; a check made out to the appellant for $450 from her 
renter, dated in January 2006; and a document in which the 
appellant listed the veteran's various assets from 2001 
through 2004 and claims he did not respond to certain 
questions regarding his income and assets.  

Following a complete review of the record evidence, the Board 
finds that the veteran had a 100 percent disability rating 
for prostate cancer with radical prostatectomy and was 
entitled to special monthly compensation based on the loss of 
use of a creative organ from February 2003 until the rating 
was reduced to 40 percent in August 2004.  At all times, the 
veteran was paid VA disability compensation at the rate of a 
single veteran with no dependents.  

Since the time the appellant submitted her claim for 
apportionment in January 2005, the address listed for the 
appellant has been different from the address for the 
veteran.  As such, the Board finds that at all pertinent 
times, the appellant and the veteran did not reside together.  
They were divorced in May 2005.  

With regard to financial support, the appellant contends that 
the veteran has not provided any support to herself or to her 
son.  The veteran asserts he divorced the appellant in May 
2005 and paid her $40,000 in a lump sum alimony payment 
(which was verified by a copy of a check for that amount made 
out to the appellant from the veteran.)

The time period in question (during which the appellant may 
be entitled to an apportionment) is from the date of claim in 
January 2005 through the date of divorce in May 2005, 
basically a five month period.  The question is whether the 
veteran reasonably discharged his responsibility for the 
appellant's support.  The Board acknowledges contentions by 
the appellant that the apportionment of any of veteran's 
benefits would not be a hardship to him, and that not 
apportioning his benefits would cause a hardship to her; 
however, the Board notes that apportionment is only available 
to the appellant under 38 C.F.R. § 3.450 if the veteran and 
the appellant resided apart and the veteran was not 
reasonably discharging responsibility for his spouse's 
support; no apportionment is made where the veteran is 
providing for dependents, regardless of the "hardship" 
provisions relating to special apportionment under 38 C.F.R. 
§ 3.451.  See Hall v. Brown, 5 Vet. App. at 295 (1993). 

As the appellant was no longer the veteran's spouse as of May 
[redacted], 2005, no apportionment of the veteran's benefits is 
warranted for the period beginning May [redacted], 2005.  Since the 
veteran was not residing with the appellant and reasonably 
discharged his responsibility for the appellant's support by 
way of a lump sum payment of alimony payment in the amount of 
$40,000 in June 2005, the Board finds that no apportionment 
of the veteran's benefits is warranted for that time period.  
For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of an apportionment of the veteran's VA benefits and 
the appeal must and is be denied.


ORDER

Apportionment of the veteran's VA compensation benefits for 
his former spouse is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


